Citation Nr: 0421666	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  97-27 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an evaluation greater than 20 percent for 
a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had a period of active service from June 1986 to 
March 1990, another period of active service from January 31, 
1991, to February 4, 1991, and reserve-component service 
between the two periods of active service.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a February 1997 decision by the Columbia, 
South Carolina, Regional Office (RO) that, inter alia, denied 
an evaluation greater than 20 percent for a low back 
disorder.  In August 1999, the Board remanded the case.  
During the pendency of the appeal, the veteran perfected 
appeal from a September 2000 RO decision that, inter alia, 
denied service connection for bilateral hearing loss.  In 
December 2000, the Board remanded both issues.

The case was returned to the Board and, in September 2002, 
the Board undertook evidentiary development pursuant to 
38 C.F.R. § 19.9(a) (2002).  By the time the Board-prescribed 
evidentiary development was completed, part of the regulation 
pursuant to which it had been undertaken was invalidated.  
See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 
F. 3d 1339 (Fed. Cir. 2003).  Thus, in October 2003, the 
Board remanded the case for RO review of the evidence 
developed by the Board.  A rating action in October 2003 
granted service connection for a right ear hearing loss, but 
continued to deny service connection for a left ear hearing 
loss.

The claim for an increased evaluation for a low back disorder 
is remanded by this decision to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
evidentiary development.  VA will notify the veteran of any 
steps he must take to further prosecute the appeal.


FINDING OF FACT

The veteran's left ear hearing loss does not meet the VA 
regulatory criteria for hearing disability.


CONCLUSION OF LAW

The veteran does not have left ear hearing loss.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In the recently decided case of Pelegrini v. Principi, (No. 
01-944, June 24, 2004), referred to as Pelegrini II, the 
United States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
and "when" mandate that notice precede an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  In this case, the 
decision was issued in September 2000 and the notice was sent 
to the veteran in May 2001.  However, since the evidence of 
record affirmatively establishes that service connection for 
left ear hearing loss is not warranted, any error in the 
timing of the notice provided is harmless.   Sanchez v. 
Derwinski, 2 Vet. App. 330, 333 (1992) (error that would not 
change the resolution of appellant's claim is harmless).  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the claimant incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

Hearing disability, for purposes of VA compensation, is 
specifically defined as follows:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Factual Background

Service medical records include a pre enlistment physical 
examination.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
20
0
10

On authorized audiological evaluation in April 1989, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
15
5

On the authorized audiological evaluation in November 1989, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
0
10
5
0

In July, 1991, after his separation from service, the veteran 
underwent a VA audiological examination.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
5
15
35
15

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The diagnosis  was mild 
sensorineural hearing loss at 3000 hertz in the left ear.

Associated with the claims folder is an uninterpreted private 
audiological testing report dated in August 2000.   

The veteran underwent a VA audiological examination in May 
2003.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
20
5

Speech audiometry revealed speech recognition ability of 100 
percent in the left ear.  The veteran gave a history to noise 
exposure in service, and during the Gulf War.  The examiner 
concluded that the testing revealed normal puretone 
thresholds for the left ear.  

Analysis

A review of the audiological testing performed during service 
and thereafter reveals that the veteran does not have a 
hearing loss in the left ear for purposes of VA compensation.  
In short, he does not, however, meet the regulatory criteria 
for left ear hearing disability.  If there is no disability, 
service connection is not warranted.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of a 
current disability, there can be no valid claim).

ORDER

Service connection for left ear hearing loss is denied.


REMAND

The notice required by VCAA is one that advises the claimant 
of the evidence needed to substantiate the claim, of the 
evidence VA will attempt to obtain, and of the evidence the 
claimant must provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159.  There is a problem with the May 2001 notice 
provided the veteran.  It advised him of the evidence needed 
to substantiate a service-connection claim, but did not set 
out the evidence needed to substantiate his increased-rating 
claim.  This remand will correct that deficiency.

With regard to the evaluation for the low back disorder, 
during an October 2003 orthopedic clinic evaluation, the 
examiner recommended that the veteran under go a functional 
capacity evaluation to determine his physical limitations due 
to his back pathology.  That evaluation has not been 
performed. 

The assignment of an accurate evaluation requires an 
assessment of functional loss with respect to the foregoing 
elements.  Functional loss may be due to anatomical damage 
manifested by deformity, by the absence of necessary bones, 
muscles, or associated structures, by adhesions, by defective 
innervation, or by other objective pathology.  Functional 
loss may also be due to pain, but complaints of pain must be 
supported by adequate evidence of pathology and by the 
visible behavior of the claimant.  Finally, functional loss, 
in the form of loss of strength or lack of endurance, may 
increase with repeated or prolonged use of a disabled joint.  
See, generally, DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45.

In this case, development prescribed by the Board in 
September 2002 included a VA orthopedic examination to assess 
functional loss in light of the foregoing elements of 
disability.  However, neither the VA treatment records 
obtained, nor the October 2003 orthopedic examination 
conducted, pursuant to the prescribed development adequately 
assessed the veteran's back disorder.  DeLuca; 38 C.F.R. 
§ 4.1.  

Accordingly, this case is remanded to the AMC for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and non-VA who 
treated the veteran for lumbosacral 
strain since October 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
functional capacity of the lumbosacral 
spine.  The claims folder should be made 
available to the examiner for review 
before the examination.  All indicated 
tests and studies, including range of 
motion studies and X-ray studies are to 
be performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
orthopedist should describe any 
functional loss due to weakness, 
fatigability, incoordination or pain on 
movement of the lumbosacral spine.  It 
should be indicated whether there is a 
greater limitation of motion due to pain 
on use, including use during flare-ups.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment as required 
by law.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




_____________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



